110 Ga. App. 596 (1964)
139 S.E.2d 343
FIREMAN'S FUND INSURANCE COMPANY et al.
v.
NEW.
40771.
Court of Appeals of Georgia.
Decided October 23, 1964.
Rehearing Denied November 4, 1964.
*597 Wm. Malcolm Towson, for plaintiffs in error.
Al Hatcher, contra.
BELL, Presiding Judge.
This is an appeal of an award granted to a claimant in a Workmen's Compensation case. The only issue is whether the award was authorized by the evidence.
The claimant testified that he fell injuring his left leg, hip, shoulder and back while lifting plywood in the course of his work. There is evidence to the effect that prior to his injury claimant had had no "trouble" with his back. After the injury he testified he had been unable to work because of the disability of his back. There is in the record medical testimony to the effect that claimant is a victim of rheumatoid arthritis which eventually would have disabled the claimant regardless of the injury. There is no positive medical testimony that the injury had aggravated the pre-existing injury so as to disable the claimant nor is there any medical testimony otherwise explaining the cause of claimant's immediate disability after his injury. There is some medical testimony to the effect that the injury could have superinduced the symptomatology of the claimant's condition.
While the evidence is somewhat conflicting and not altogether complete and satisfactory, nevertheless it is sufficient under the statute and judicial precedents to warrant the facts found by the board and to authorize the award. Fireman's Fund Indem. Co. v. Moody, 100 Ga. App. 690 (112 SE2d 202); Employers Mut. Liab. Ins. Co. v. Smith, 102 Ga. App. 326 (116 SE2d 247). See Continental Cas. Co. v. Bennett, 69 Ga. App. 683 (26 SE2d 682); Aetna Cas. &c. Co. v. Nuckolls, 69 Ga. App. 649 (26 SE2d 473); and Employers Liab. Assurance Corp. v. Yates, 64 Ga. App. 633 (13 SE2d 718).
Judgment affirmed. Jordan and Eberhardt, JJ., concur.